Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application has the effective filing date of 10/29/2018 to PRO 62752125.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 5 “sensor system” is broad and can refer to both software and hardware components, the Examiner suggest amending to add in a wherein clause to further define “sensor system”, or add specific structure to streamline this limitation.
Claim 1, line 4 recites “at least one user interface system” (singular), and line 8-9 recites “at least one of the user interfaces” (plural); the Applicant should use the same claim terminology for consistency.
Claim 6, the preamble should be amended to “the system according to claim 1.”
Claim 10, line 3 recites “at least one application program”, and line 5 recite “the at least one application”. the Applicant should use the same claim terminology for consistency. 
Claim 15, the preamble should be amended to “the system according to claim 15.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “a signal”, this is indefinite because this reads on a transitory signal, because the signal is merely “issue(d)”, and there is no recitation of the signal being received or to carry out additional action. The Examiner suggests amending the claim to include an affirmative action including the smart pill receiving the signal and initiating the dispensing of medication. Claim 7, claim 10 line 8 and clam 16 also recite “a/the signal”, and are thus objected to for the same rationale.
Claim 2 recite “the systems include…”, the phrase ‘the systems” is indefinite because is unclear which one of the plurality of “system” this is referring to. Note: claim 1 recites at least: a system (as in the claim’s preamble), a sensor system, and a user interface system(s). Claims 3-5 are also rejected as indefinite under the same rationale.
Other dependent claims are rejected as they depend on a rejected independent claim.

Note to Applicant Regarding Claim interpretation
Regarding the claim term “smart pill”, the claim does not specify any structure with regard to the “smart pill”, thus the term is interpreted as a preferred nomenclature. Specifically, the claim does not specify what structure contribute to “smart”, and the claim also does not specify what structures contribute to “pill.” 
First, the Applicants Specification (i.e. Summary of Invention) notes that the ‘smart pill’ is either ingested or subcutaneously implanted, however, this is not positively recited in the claims. Accordingly, “smart pill” is interpreted by the Examiner as to cover all medication dispensing devices “that holds at least one medication for dispensing”; for example, this includes medication pill boxes, medication pumps, dispensing patches, ingestible/implantable medication dispensers, etc. 
Second, the claim recites limitations regarding issuing a signal for timing and dosage of medication to be released by the smart pill. However, there is no clear recitation that said issued signal is actually received at the smart pill, and there is also no recitation with regard to the smart pill actually carrying out the (assumed) received signal. The claim also does not specify that the smart pill has structural that is capable of receiving said issued signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulliam et al. US 9,782,122 B1.
Regarding claim 1, Pulliam discloses a system for dispensing medication, comprising:
a smart pill (drug delivery device 925, either worn, attached or implanted) that holds at least one medication for dispensing (col.50, ll.40-62 “…drug delivery device 925 contains a drug or medication, which is released into the subject's 900 body through activation of an actuator”); 
a mobile device (processing device 920 i.e. smartwatch, and a smartphone 1015, see col.50, ll.33-40) capable of communicating wirelessly with the smart pill (col.50, ll.33-62 wireless communication between processing device 920 and drug delivery device 925 for closed looped control of therapy), and including at least one user interface system (smartphone/smartwatch inherently has a user interface, e.g. output displays, and software app. described in col.2, ll.54-55, col.4, ll.48-54, col.5, ll.23-29) for communicating with a patient, the mobile device including a processor and a memory (inherent of smartphone/smartwatch according to Fig.9-10) and at least one sensor system (smartphone has accelerometer and GPS for activity monitoring, and also for monitoring physiology, see col.8, ll.13-28 and col.51, ll.4-42); 
the memory including at least one an application program that includes program instructions for measuring an aspect of a patient's physiology (software app. described in col.2, ll.54-55, col.4, ll.48-54, col.5, ll.23-29; monitoring activity and physiological described in col.8, ll.13-28 and col.51, ll.4-42); and 
the processor configured to interact with the memory and at least one of the user interface systems and executing a program for monitoring and communicating with the smart pill, the mobile device causing at least one of the applications to execute and test the patient, and on the basis of the outcome of the testing, issue a signal for timing and amount of medication release to the patient via the smart pill (col.50, ll.29-col.51, ll.3 a closed-loop control, using various sensors to detect activity data of a monitored subject, the connected smartwatch and smartphone processes the detected data to determine an outcome and other symptoms, the smartwatch/smartphone then sends an activate/deactivate command to the drug delivery device to dispense medication/treatment to a monitored subject).  
Regarding claim 2, Pulliam discloses the system according to claim 1, wherein the application program includes a cognitive test and the systems include a display and a microphone of the mobile device (col.24, ll.59-col.25, ll.3, and col.32, ll.21-39 smartphone has a microphone for detecting voice and speech for determining pain-which is a type of cognitive evaluation).  
Regarding claim 3, Pulliam discloses the system according to claim 1, wherein the application program includes an eye tracking test and the systems include a display and a camera of the mobile device. (col.24, ll.44-52 photographic and video data are recorded to determine eye movement) 
Regarding claim 4, Pulliam discloses the system according to claim 1, wherein the application program includes a balance test and the systems include a sensor on the mobile device. (col.28, ll.8-25, col.30, ll.34-62 detecting gait, and various other mobility parameters using accelerometer and gyroscope) 
Regarding claim 5, Pulliam discloses the system according to claim 1, wherein the application program includes a reaction test and the systems include a display. (col.25, ll.26-35 subjective/perceived pain is interpreted to encompass “reaction test” in the claim)
Regarding claim 6, Pulliam discloses the system according to 1, wherein the application program includes at least two of a cognitive test, an eye tracking test, a gait/balance test, and a reaction test. (see rejections to claims 2-6)
Regarding claim 7, Pulliam discloses the system according to claim 6, wherein the signal is a dosage schedule update. (col.44, ll.49-col.45, ll.2, command signal to edit therapy programmed parameters or protocols for semi-closed-loop or closed loop treatment; and col.50, ll.44-48 “…processor (not shown) and actuator (not shown) for allowing the drug delivery device to receive commands to dispense a certain amount of the drug, and a controller (not shown) for activating and deactivating the actuator based in part on the signal from the sensor(s) or processing device”, activating and deactivating the actuator is interpreted to encompass “dosage schedule update” in the claim)  
Regarding claim 8, Pulliam discloses the system according to claim 7, wherein the signal is a command to the smart pill to release at least one medication in a dosage amount at a particular time. (col.44, ll.49-col.45, ll.2, command signal to edit therapy programmed parameters or protocols for semi-closed-loop or closed loop treatment; and col.50, ll.44-48 “…processor (not shown) and actuator (not shown) for allowing the drug delivery device to receive commands to dispense a certain amount of the drug, and a controller (not shown) for activating and deactivating the actuator based in part on the signal from the sensor(s) or processing device”)
Regarding claim 9, Pulliam discloses the system according to claim 8, wherein the outcome of the testing is at least one score and the dosage amount is determined based on the at least one score resulting from the at least one test. (col.42, ll.48-col.43, ll.18 objective pain evaluation is a score between 1-100 based on subjective pain and other objective measured parameters including activity, gait, and other physiological parameters)
Regarding claims 10-18, these claims are rejected by Pulliam under the same rationale as discussed to claims 1-9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shusterman US 6,304,797 discloses a medication dispensing unit which is controlled by a processor unit having sensors that detect physiological parameters from a user; this reference can be applied as a 35 USC 102 reference to reject claim 1. 
Skoda US 2017/0032102 A1 discloses a medication dispensing method and system that is controlled by detected physiological events.
Kiani et al. US 2019/0374713 A1 discloses a method to prevent overdosing of opioids based on command signals received from a physiological monitoring system, i.e. mobile, see Fig.2A and [0023-0027]. This reference can be applied as a 35 USC 102/103 reference to reject the independent claims and some of the dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 28, 2022